otice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

			      ATTACHMENT TO ADVIOSRY ACTION
	The after final amendments would not be allowable even with entry although it would overcome 112(b) rejection and thus it will not be entered, especially in view of the amended claim 18.
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
Applicant’s assertions as to the after final amendments denied of the entry would have little probative value at this time, but the examiner adds some comments for applicant’s sake.
Applicant states that the first point of the Final rejection is not understandable and thus requests a detailed explanation supporting such inherency.  The first point of the Final rejection had addressed “wherein the coating composition is capable of hydroscopic expansion”.   
First, such clause is directed to a cured composition not claimed.
Second, the only difference between the instant claims and example 1 of Milic (US 7,034,072) would be a neutralizing agent such as an aqueous ammonia.
 is mainly to reduce a heightened risk of incurring accelerated corrosion process equipment as taught by [0025] of Srinivasan et al (US 2010/0029160 A1), not to change the curing property.
Fourth, the aqueous ammonia would be evaporated after curing of a coating composition on a substrate and drying thereof and would not be expected to interfere a reaction of carboxylic acid groups and a polyol crosslinker.
Thus, a cured composition of the example 1 of Milic comprising the instantly recited basically same solid components (i.e. polyacrylic acid, filler and crosslinker) with or without the neutralizing agent on a substrate such as those used in the instant examples would be expected to have the recited property (i.e., capable of hydroscopic expansion”) and applicant filed to show otherwise.  
As to amended claim 1, applicant asserts that the recited polyols as a crosslinker would overcome the rejection since Milic teaches polyisocyanates as the crosslinker.  But, again, the instantly recited “comprising” would permit presence of other components such as the polyisocyanates taught by Milic, especially in view of the fact that none of claims recites any amount/ratio for the recited solid components.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
	As to the recited polyols such as diethanolamine of claim 1:
 Srinivasan et al teach utilization of the diethanolamine for obtaining an alkaline composition in example 1 and thus utilization of the diethanolamine in the example 1 of Milic in order to reduce risk of corrosion would have been obvious to one skilled in the art at the time of invention and the diethanolamine would meet the recited crosslinker as well as neutralizing agent of the claim 1 absent further limitation to the neutralizing agent. 
Applicant further asserts that Srinivasan et al fail to teach polyacrylic acid, but Milic already teaches the polyacrylic acid in claims 1 and 2 and Srinivasan et al are cited to show an advantage of using an alkaline pH.  
Again, as to a pH of about 8.0 to about 8.9 of claim 1 and a pH of about 8.9 of claim 18: Srinivasan et al further teach a pH of 9.5 (example 1), a pH of 7.8 (example 2) and a pH of up to 10 ([0031]) and thus further choosing of a pH of about 8.0 to about 8.9 of claim 1 and a pH of about 8.9 in Milic would be obvious.
Further as to a ratio of about 2.1:1 to about 2.7:1 of claim 1 and a ratio of about 2.7:1 of claim 18, the ratio of about 2.67:1 taught in example 1 of Milic would meet the ratio or would make the ratio obvious.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Further as to the recited ratio of 2.7:1 of claim 18 and the ratio of about 2.67:1 taught by Milic, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
Applicant asserts that the recited low concentration or free of metal ions of claims 4, 5 and 18 would not be obvious since Milic teaches metal ion containing materials such as aluminum hydroxide, calcium carbonate, silica, magnesium hydroxide and barium sulfate (in a bridging paragraph of columns 3 and 4), but they are taught as fillers, not metal ion releasing materials and the instant fillers would encompass such fillers as further evidenced by claim 16 in which limestone powder are recited.  The limestone is mainly comprised of calcium carbonate.  The instant specification and claim 18 recite that the metal ions are sodium, potassium and calcium resulting from inorganic bases, not from the fillers.  Applicant asserts that Milic encourages use of calcium carbonate, but it is taught as one of many fillers and the example 1 further teaches silica, not the asserted encouraged calcium carbonate contrary to the assertion.  In any rate, the example 1 of Milic would be free of metal ions.  Applicant further asserts that Milic is silent as to the pH of the complete composition, but Srinivasan et al teach utilization of the alkaline composition in order to reduce risk of corrosion and thus utilization of the instant pH for the complete composition in the example 1 of Milic would make the instant pH obvious.
 Leclercq are cited as alternative/optional/background references. Trksak et al that the formaldehyde-free binders system containing polyacrylic acid utilizing a low pH would yield corrosion issues in [0005].
Leclercq teaches coating compositions for partitions, vertical or inclined elements and ceilings ([0003]) comprising polymeric binders including polyacrylics and various copolymers and mineral fillers in abstract and [0038-0048].

As to claims 10-17, applicant asserts Milic teaches polyisocyanates as the crosslinker and thus that the recited hydroxyl-functional crosslinker would overcome the rejection.  
Milic further teaches hydrophillically modifed polyisocyanates with OH at col. 3, lines 40-51 and thus the OH modifed polyisocyanates would meet the recited hydroxyl-functional crosslinker of claim 10 as well.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
As to the recited aqueous ammonia of claim 14, utilization of the aqueous ammonia taught in example 3 of Srinivasan et al in the example 1 of Milic would make the instant neutralizing agent and pH obvious since Srinivasan et al teach an advantage of using an alkaline pH in [0025].
Again, as to a pH of about 8.0 of claim 10: Srinivasan et al teach a pH of 8.0 in the example 3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 28, 2022                                                        /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762